MURNAGHAN, Circuit Judge,
dissenting:
A state regulation requiring specific procedures to be observed prior to prison transfers operates in a manner in no whit different from a statute containing the same provision. It is here conceded that, had the *1149procedures been established by statute, the treatment of the plaintiffs in manners violative of what had been prescribed would have been unconstitutional.1 Yet the majority has held that the Virginia correctional guidelines do not implicate the Due Process Clause, simply because the invaded rights of the plaintiffs were generated by regulation and not by statute. In view of the state’s concession at oral argument, and the apparent agreement of the majority, that, if the Virginia legislature had codified the regulations, a protectible liberty interest would have arisen, I feel compelled to dissent. I cannot accept the majority’s view that valid regulations, unlike statutes, have no constitutional significance.
Beginning in the early 1970’s, the Supreme Court defined a new analytical framework for determining which interests the Due Process Clause protects. In Board of Regents v. Roth, 408 U.S. 564, 577, 92 S.Ct. 2701, 2709, 33 L.Ed.2d 548 (1972), the Court stated:
To have a property interest in a benefit, a person clearly must have more than an abstract need or desire for it. He must have more than a unilateral expectation of it. He must, instead, have a legitimate claim of entitlement to it. It is a purpose of the ancient institution of property to protect those claims upon which people rely in their daily lives, reliance that must not be arbitrarily undermined.
The Court looked to “rules or understandings that stem from an independent source such as state law” to determine whether a “legitimate claim of entitlement” existed. Id. The independent source was most often a state statute, but “rules or mutually explicit understandings” were also sufficient. Perry v. Sindermann, 408 U.S. 593, 601, 92 S.Ct. 2694, 2799, 33 L.Ed.2d 570 (1972).
The framework was soon applied to liberty interests as well as to property interests. The court held that, where a state statute conditions forfeiture of good time credits on a finding of “serious misconduct,” prisoners cannot be deprived of the credits without due process. Wolff v. McDonnell, 418 U.S. 539, 94 S.Ct. 2963, 41 L.Ed.2d 935 (1974). See also, e.g., Vitek v. Jones, 445 U.S. 480, 100 S.Ct. 1254, 63 L.Ed.2d 552 (1980) (state statute precluding involuntary transfer of a prisoner to a state mental hospital absent a finding that he suffers from a “mental disease or defect” creates a liberty interest); Meachum v. Fano, 427 U.S. 215, 96 S.Ct. 2532, 49 L.Ed.2d 451 (1976) (transfer of prisoners between prisons does not implicate the Due Process Clause where there is no state law provision restricting transfers).2
The central theme of the due process analysis is the attempt to “[make] it possible for those who deal with the government in any way to rely on any clearly announced rules.... ” L. Tribe, American Constitutional Law 515 (1978). If a state government holds out a particular rule to the public, it should not be permitted to deviate from that rule arbitrarily. To a member of the public, there is no difference between a regulation and a statute; both are authoritative pronouncements of law, and violation of either subjects one to the applicable sanctions. Indeed, the Supreme Court has held that Regulations, like statutes, have the force of law. Eg., Vitarelli v. Seaton, 359 U.S. 535, 539-40, 79 S.Ct. 968, 972-73, 3 L.Ed.2d 1012 (1959) (Department of Interior regulations held to be binding on the Secretary of the Interior, and action in violation of them was invalid); Service v. Dulles, 354 U.S. 363, 388, 77 S.Ct. 1152, 1165, 1 L.Ed.2d *11501403 (1957) (State Department regulations held to be binding on the Secretary of State, and action which violated them was invalid). See also Rodway v. United States Department of Agriculture, 514 F.2d 809, 814 (D.C.Cir.1975) (“It is, of course, well settled that validly issued administrative regulations have the force and effect of law.”). If the Due Process Clause protects the public from arbitrary application of statutes, there simply is no reason why it should not provide the same protection against arbitrary application of regulations.
Contrary to the majority’s contention, the Supreme Court has held that an administrative regulation can create a liberty interest. In Wright v. Enomoto, 462 F.Supp. 397 (N.D.Cal.1976), summarily aff’d, 434 U.S. 1052, 98 S.Ct. 1223, 55 L.Ed.2d 756 (1978), the Court affirmed a district court opinion holding that California’s state-wide regulations defining circumstances in which inmates could be confined in maximum security created a liberty interest. The district court was explicit-
[I]f the state itself imposes limits on its discretion by conditioning decisions such as prison transfers on a specific standard being met, the state creates a liberty interest which is protected by due process. This is true whether the limits which the state imposes on itself stem from statute, rule or regulation.
462 F.Supp. at 402.
Thus, it is clear that regulations can create a liberty interest; the remaining question is whether Virginia’s regulations here do so. The state conceded at oral argument that the regulations are made available to all prisoners. The language of the regulations is mandatory, and their provisions are clear. Guideline 825(1) states, “The purpose of this Division Guideline is to establish a uniform policy and procedure governing institutional reassignment... . ” Guideline 821(IX)(B)(3) provides in part:
The inmate will:
a. Receive written notification of the hearing. . . .
b. be given an opportunity to appear before and address the Committee.
c. be allowed to remain silent.
d. have an institutional counselor or other institutional employee present to assist him.
Additional procedural guidelines follow, and all are phrased as requirements rather than suggestions. The entire tone of the procedural and substantive provisions leaves no doubt that the regulations were intended to be binding. An inmate reading them would have good reason to expect compliance.
Moreover, several provisions require factual determinations prior to transfer. For example, Guideline 825(K) permits special purpose assignment only when an inmate has “serious personal security needs as determined by the Central Classification Board. . . . ” That predicate finding, like the requirement in Vitek that a prisoner be found to suffer from a “mental disease or defect,” calls into play the Due Process Clause. Vitek v. Jones, supra, 445 U.S. at 489-90, 100 S.Ct. at 1261-62. See also Wolff v. McDonnell, supra, 418 U.S. at 557, 94 S.Ct. at 2975 (deprivation of good time credits authorized upon a finding of “major misconduct”).
In Cooper v. Riddle, 540 F.2d 731 (4th Cir. 1976), we did not hold otherwise. The current Virginia guidelines were promulgated in September, 1977, after we decided Cooper. The majority here describes the regulations then in effect as “very similar” to the current regulations. At 1148. In Cooper, however, those regulations were described as “written procedures used by [the Institutional Classification Committee].” 540 F.2d at 732 n.l. Whatever the similarities between the substantive provisions of the pre-1977 and post-1977 procedures, there is no indication in Cooper that the earlier procedures were anything more than internal memoranda, a far cry from the formally adopted and widely publicized regulations here.
To find that the Virginia regulations create a liberty interest would not, as the state contends, impose a straight-jacket on state correctional systems. If the guidelines are unduly restrictive, they can simply be amended. If, however, the state chooses to *1151pass regulations, then it is the essence of due process that it cannot arbitrarily deprive some prisoners of the procedural and substantive rights it has granted to all of them. The opposite result, grounded on the artificial distinction between statutes and regulations, exalts form over substance.
Accordingly, I would hold that the correctional guidelines create a protectible liberty interest, and that since, as the state concedes, plaintiffs have alleged violations of the guidelines, the district court erred in dismissing their complaints.3

. At oral argument, the state admitted that “if statutes in precisely the same language existed under the Commonwealth of Virginia setup ... the prisoner [would have] the [constitutional] right.” The majority indicates its apparent agreement by emphasizing the distinction between statutes and regulations, without denying that, absent that distinction, a liberty interest would have been created.


. Meachum v. Fano in no way intimates that the origin of “state law” can only be a state statute. A regulation amounting to state law would, under the rationale expressed in Meachum v. Fano, require due process application. The Court repeatedly referred to the absence of a state-created right, without limiting the source of the right to state statutes.


. I would, however, affirm the dismissal of Gorham’s complaint as to his first assignment to Mecklenburg, since that transfer occurred in March, 1977, before the promulgation of the new regulations.